EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Serefex Corporation (the "Company") on Form 10-KSB for the year ended May 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Brian S. Dunn, Chief Executive Officer of the Company, certifies, pursuant to 18 U.S.C. 1350, as adopted pursuant to 906 of the Sarbanes-Oxley Act of 2002, that, based on my knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date:December 23, 2008 SEREFEX CORPORATION By: /s/Brian S. Dunn Brian S. Dunn, Chief Executive Officer
